t c summary opinion united_states tax_court darryl f royster petitioner v commissioner of internal revenue respondent docket no 21199-04s filed date darryl f royster pro_se kathleen schlenzig and angela friedman specially recognized for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes and accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for taxable years and respectively the issues for decision are whether for the taxable years in issue an activity conducted by petitioner known as royster basketball school constituted an activity engaged in for profit within the meaning of sec_183 whether petitioner is entitled to deduct expenses relating to royster basketball school during the years in issue under either the foregoing section or in the alternative sec_183 and and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of the rules or regulations for each of the years at issue two adjustments in the notice_of_deficiency were not addressed at trial and are therefore deemed conceded one of these adjustments relates to whether petitioner is liable for self-employment_tax stemming from his work as a basketball referee during the years at issue and as listed on the schedules c profit or loss from business he attached to his returns for and respondent determined that petitioner is liable for self-employment_tax on that income with a corresponding deduction for one-half of that tax the second adjustment that is also deemed conceded relates to unreported income in the amount of dollar_figure received in background some of the facts have been stipulated by the parties and so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in chicago illinois during the years in issue petitioner was employed full time by the internal_revenue_service irs as a computer equipment analyst information_technology specialist petitioner has played basketball since adolescence and played on the basketball team at mcmurray college in jacksonville illinois after college petitioner shifted his interest from playing basketball to being a basketball referee petitioner has been a high school basketball referee for the past years and has attended referee training programs sponsored by the national basketball association nba as well as the national collegiate athletic association ncaa during the taxable years in issue petitioner refereed high school basketball games petitioner filed schedules c reporting income and business_expenses pertaining to this activity for each of the taxable years at issue in petitioner parlayed his involvement with high school basketball by establishing a traveling men’s basketball team and skills school known as royster basketball school rbs petitioner’s dual purpose in establishing this team was to provide talented high school-aged basketball players in the chicago area with an opportunity to participate in a series of tournaments around the country that provide players with exposure to collegiate and professional talent scouts and through the success of his players to establish and enhance his personal reputation as a basketball coach and talent scout to the point where he would receive a job offer from one of the major athletic apparel and shoe companies petitioner wished to model rbs after a number of similar basketball schools currently operating around the country these programs are mostly run by former professional basketball players as nonprofit entities due to their own celebrity as well as that of their players some school directors have received lucrative job offers from major athletic shoe and clothing companies to serve as advisory talent consultants in this role the team directors are responsible for spotting talented players early in their careers so that the athletic companies would be able to enter into lucrative endorsement deals with the players after their school careers are over it is not unusual for these consultants to garner salaries in the six-figure range petitioner recruited players for his team through word-of- mouth his own observations as a referee for high school basketball games and advertisements for tryouts placed in local newspapers petitioner would hold tryouts for rbs each march in conjunction with the end of the high school basketball season petitioner would have many more players turn out for the tryouts than he had spots for on the rbs team once selected for rbs players were required to pay dollar_figure this fee was for gym rentals coaching and costs associated with the various basketball tournaments that rbs participated in rbs held weekly practices at rented gyms and recreational centers and schools near petitioner’s home during the summer and fall months rbs would participate in a series of basketball clinics and tournaments including a series of tournaments sponsored by the amateur athletic union aau these tournaments were held in illinois minnesota ohio kentucky indiana louisiana and florida petitioner maintained a checking account for rbs at mid- america bank in western springs illinois at a meeting with an irs employee held on date when specifically asked whether he had a business plan petitioner replied that he did not have a business plan for rbs on date however during a conference with respondent in preparation for trial petitioner presented respondent with a three-page document entitled business plan for rbs at some time prior to the first taxable_year in issue petitioner started a business known as dynamic motivational resources dmr dmr was a motivational speaking enterprise directed towards improving the lives of young basketball players in urban chicago aside from a schedule c for dmr which was attached as part of the stipulated exhibits the record is devoid of any other mention of this activity petitioner did not file a schedule c with respect to dmr in either or for taxable years and petitioner filed schedules c for rbs as follows dollar_figure dollar_figure dollar_figure - - - - income business_expenses advertising - bad_debts insurance vehicle rental property rental big_number car and truck office expenses utilities taxes and licenses travel meals and entertainment - big_number - supplies - big_number big_number big_number other big_number - big_number - - - big_number big_number - - big_number - - big_number big_number total expenses big_number net_profit_or_loss big_number big_number big_number big_number big_number in the notice_of_deficiency mailed to petitioner respondent disallowed all of the business_expenses claimed by petitioner on the schedules c for rbs in and because petitioner had neither established that any of the amounts constituted an ordinary and necessary business_expense nor provided any documentation to substantiate the claimed expenses respondent also recharacterized the amounts of income as listed on petitioner’s schedules c for rbs for each of the taxable years in issue on the grounds that the income was received from petitioner’s employer irs as reimbursement for employee business_expenses as part of the examination the irs agent sent petitioner letters on date date date date and date requesting documentary_evidence supporting his claimed business_expenses further during meetings with petitioner held on date date and date respondent requested supporting documentation for the business_expenses reported on the schedules c finally on date petitioner provided respondent with copies of canceled checks invoices receipts and newspaper articles copies of these submissions are included in the stipulated exhibits received at trial petitioner’s home was burglarized on or about date petitioner informed respondent thereafter that files records and information pertaining to rbs stored on petitioner’s computer were taken in the robbery the police investigation report included as part of the stipulated exhibits lists as the only property taken in the robbery a computer and all of the rbs- related receipts the report also concludes that there was no forced entry into petitioner’s home petitioner seeks a redetermination of deficiencies in this case on the grounds that he was engaged in a trade_or_business with respect to rbs within the meaning of sec_183 during the taxable years in issue and that he possesses the necessary documentation to substantiate the disallowed business_expenses petitioner does not raise as issues either the self-employment_tax the unreported income that respondent included in the determination for taxable_year or the recharacterized income as reported on his schedules c for rbs discussion generally the taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 tax deductions are a matter of legislative grace with the taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 under sec_7491 this burden_of_proof may shift to the commissioner in certain situations petitioner contends that sec_7491 requires respondent to bear the burden_of_proof we need not decide this issue however because our analysis in there is nothing in the record to support respondent’s determination recharacterizing the gross_income reported on schedules c for rbs during the years at issue as reimbursement for expenses from petitioner’s employer irs the court is at a loss as to why this adjustment was made this case is based on the record before the court and not on which party bears the burden_of_proof petitioner’s basketball team activity rbs the first issue for decision is whether rbs was an activity petitioner engaged in for profit within the meaning of sec_183 during the years in issue sec_183 provides that if an individual engages in an activity but does not engage in that activity for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section in the case of an activity_not_engaged_in_for_profit sec_183 allows deductions which are otherwise allowable without regard to whether the activity is engaged in for profit sec_183 allows deductions that would be allowable if the activity were engaged in for profit but only to the extent of gross_income received from the activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 allows a taxpayer to deduct ordinary and necessary expenses of carrying on the taxpayer’s trade_or_business paragraphs and of sec_212 allow the taxpayer to deduct expenses_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income factors to be considered in determining whether an activity is engaged in for profit include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative golanty v commissioner supra pincite a final_determination is made only after a consideration of all of the relevant facts and circumstances with respect to the taxpayer’s expectation of making a profit this expectation need not be reasonable 78_tc_642 affd without opinion 702_f2d_1205 d c cir however greater weight is given to objective facts rather than to a taxpayer’s self-serving statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir respondent determined that petitioner did not engage in his basketball team activity rbs with an actual and honest profit objective and therefore disallowed the schedule c business_expenses for the years at issue dreicer v commissioner supra pincite petitioner contends that he engaged in rbs with a profit objective and therefore is entitled to deduct from his gross_income the reported business_expenses resulting in losses relating to that activity we now address the nine factors provided in sec_1_183-2 income_tax regs in making our determination manner in which petitioner carried on rbs to determine whether a taxpayer carried on an activity in a business like manner the following may be considered whether the taxpayer maintained complete and accurate books_and_records whether taxpayer’s conduct is substantially_similar to that of other profitable activities and whether taxpayer made changes to improve the activity’s profitability sec_1_183-2 b income_tax regs petitioner introduced little evidence showing that he kept track of his expenses during the year the record in this case is devoid of any evidence that petitioner used monthly or yearly business statements to gauge his profitability or to make business decisions petitioner suggests that he would have been able to produce these records if not for the burglary of his apartment that occurred in september of we note however that the burglary occurred months after respondent’s first of five total requests to petitioner to produce these records and that petitioner’s only attempts to recreate any records were to obtain photocopies from his bank of checks written on the rbs account during the years in issue a partial list of players from two hotel receipts from and a copy of a gym rental for while the checks provided are all written on the rbs account it is unclear whether or not some of the checks were drafted to pay for rbs-related expenses petitioner also presented a copy of an american express statement from the american express statement shows that the account was held by both petitioner and his ex-wife the statement was not accompanied by any detailed description of the charges made on the account or the pertinence of the charges made to rbs the record is devoid of any evidence that petitioner maintained records for rbs or that he used business statements to gauge his profitability or to make business decisions moreover we are not convinced that petitioner would have been able to produce such records even had the burglary not occurred to his apartment when the taxpayer conducts an activity in a manner substantially_similar to that of other activities of the same manner which are profitable a profit_motive may be indicated 72_tc_659 sec_1 b income_tax regs petitioner presented no evidence about how other basketball teams skills schools are operated he did credibly testify however that directors of teams like rbs had won lucrative job offers from major athletic shoe and clothing companies generally when considering whether the taxpayer’s conduct is similar to that of other profitable activities of the same nature the relevant factors for consideration include advertising maintaining a separate bank account developing a written business plan and having a plausible strategy for earning a profit see morley v commissioner tcmemo_1998_ butler v commissioner tcmemo_1997_408 petitioner spent a total of dollar_figure on advertising in the years in issue plus word-of-mouth advertising at local basketball games in addition petitioner attached several newspaper articles as exhibits which mention rbs the court has recognized that both word-of-mouth and newspapers can constitute advertising petitioner testified that word-of-mouth and news stories were in fact the best ways that he could promote his school petitioner maintained a separate bank account under the name royster basketball school it is unclear however from the canceled checks provided by petitioner whether the account was used entirely and solely for the purpose of operating rbs as an example there are copious checks written to cash as well as for bank card and cell phone accounts most of the memorandum lines on these checks are blank moreover the record is devoid of any evidence that there were any deposits made to the account during the years in issue based on our review of the canceled checks provided we find that petitioner did not maintain the checking account in question in a businesslike manner although petitioner provided respondent with a document entitled business plan for rbs on date shortly before the trial of this case we believe that petitioner did not have a business plan prior to or during the years in issue we base this conclusion on the fact that when specifically asked whether he had then or ever had a business plan for rbs during an informal meeting with respondent in november of petitioner admitted that he did not then or ever have such a plan finally although petitioner continually asserts that basketball is a business and that rbs was his way of participating in the business petitioner does not profess that he was in the business of operating a profitable basketball school in fact petitioner colorfully and frankly testified that his intention in starting and operating rbs was to gain fame for himself and the players so that he would get a lucrative job offer and that his players would receive college scholarships and offers to join professional teams petitioner admitted that although the players were required to pay dollar_figure to participate on the team he often did not collect this fee from his players petitioner cannot point to any evidence that can establish that he intended to derive a profit short of his goal to parlay the success of one of his players into a lucrative talent-scouting job for himself with an athletic apparel conglomerate in sum petitioner has introduced little evidence to show that he operated rbs in a manner similar to other profitable basketball schools although petitioner has shown his efforts to advertise and maintain a bank account we are unconvinced that the bank account at issue was used solely for rbs finally we conclude that petitioner had no intention of operating rbs during the years in issue with the intention of making a profit as he actually ran the school with highly optimistic and speculative hopes that he would enroll a player in his school who would bring him such fame that a job offer for himself would surely follow finally when a taxpayer changes operating methods or abandons unprofitable methods in a manner consistent with an intent to improve profitability a profit_motive may be indicated sec_1_183-2 income_tax regs petitioner presented no evidence to show either that he changed his methods over the years in issue to improve profitability or that he took steps to reduce costs in order to make a profit in fact we note that petitioner testified that he needed to increase the team’s exposure through participating in a number of large tournaments taking place in other states participating in these tournaments required expensive travel and lodging costs and petitioner did not present any evidence to show that he attempted to either reduce these expenses or increase the fees required for players in order to improve the school’s profitability even though petitioner testified that he knew that he would have to offer scholarships to certain players in order to increase the chances of having stellar talent on the rbs team he did not provide any evidence showing that he considered raising fees for other players that could afford the costs based on the above we conclude that this factor weighs in favor of respondent expertise of petitioner preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate a profit objective engdahl v commissioner supra pincite sec_1_183-2 income_tax regs efforts to gain experience and a willingness to follow expert advice may also indicate a profit objective dworshak v commissioner tcmemo_2004_249 petitioner has been involved with basketball since he was a teenager petitioner knows of one person that has been hired by an athletic apparel company after running a youth basketball school in addition one of petitioner’s best friends a former professional basketball player works as a talent scout for an athletic shoe company and teaches basketball skills while petitioner clearly possesses a personal knowledge about the business of basketball his knowledge does not extend to the economics of running a basketball school petitioner testified that he has neither business experience nor experience in coaching youth basketball petitioner testified that he began his school only after seeing his friend a former professional basketball player garner a highly paid position with an athletic shoe company after sponsoring a youth basketball team based on the record we conclude that although petitioner does have a notable background in basketball--both as a player and as a referee--he was not an expert in running a basketball school and he did not seek out expert advice regarding the economic realities of running such an endeavor the fact that petitioner’s inspiration for starting his basketball school was his friend who was a former professional basketball player illustrates that his personal goal was not a realistic one we conclude that had he sought out advice on whether he could realistically start and parlay a profitable youth basketball school in chicago into a lucrative job offer for himself he would not have endeavored to make rbs a business in sum our conclusion with respect to this factor weighs in favor of respondent time and effort petitioner expended in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects golanty v commissioner t c pincite sec_1_183-2 income_tax regs petitioner testified that he spent approximately hours conducting weekly practice from may through july of each of the years in issue and approximately hours each of those weeks on administrative tasks related to rbs in addition petitioner would spend upwards of hours a day on the days that the rbs team would participate in tournaments petitioner testified that he took pleasure in watching his players and in the reputation he was building as a youth we note that in petitioner applied for and received sec_501 status to operate rbs as a charitable entity basketball coach petitioner was clear that although he wanted to expose his players to talent scouts his personal goal was to establish and enhance his reputation as a talent scout himself so that he would receive a job offer from an athletic shoe or apparel company we are convinced that petitioner spent a considerable amount of his personal time on rbs from may through july in each of the years in issue nevertheless because rbs was formed and operated--in great part--for petitioner’s personal objectives we conclude this factor in favor of respondent’s position expectation that assets used in activity may appreciate the expectation that assets used in the activity will appreciate in value sufficiently to lead to an overall profit when netted against losses may indicate a profit objective engdahl v commissioner supra pincite neither petitioner nor respondent argues that there are any assets involved with rbs including the value of its reputation which is significant enough to offset petitioner’s losses therefore we view this factor as neutral to our conclusion success of petitioner in carrying on similar activities the fact that the taxpayer had engaged in similar activities in the past and converted them to profitable enterprises may indicate that he engaged in the present activity for profit lundquist v commissioner tcmemo_1999_83 affd without published opinion 211_f3d_600 11th cir sec_1 b income_tax regs although petitioner has a long history of playing basketball and working as a game referee he had not previously engaged in operating a basketball team accordingly we view this factor as neutral history of income or losses with respect to the activity a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit losses that extend beyond the customary startup stage may indicate that the activity is not engaged in for profit engdahl v commissioner supra pincite sec_1_183-2 income_tax regs from through petitioner reported schedule c losses totaling dollar_figure petitioner has never reported a profit for rbs petitioner argues that the history of rbs losses prior to and during the taxable years at issue does not indicate that he lacked a profit objective because his activity was in its startup phase petitioner operated rbs for years prior to the first taxable_year at issue petitioner reported losses on his schedules c for and of dollar_figure and dollar_figure petitioner’s losses thereafter either remained steady or increased in all of the years in issue petitioner has never reported a profit for rbs while petitioner is correct in his presumption that he should generally be afforded a startup_period wherein losses are expected petitioner also testified that he knew when starting his school that he would not be able to cover his operating costs with tuition further he realized his continuing operation of rbs would require that he would have to personally expend a large amount of money as an investment to achieve his potential objective of being offered a high-paying job with an athletic shoe or apparel company given the history of rbs losses in this case combined with petitioner’s hopeful dream of a lucrative job this factor weighs heavily in favor of respondent the amount of occasional profits if any the amount of profits in relation to the amount of losses_incurred may provide a useful criterion in evaluating whether the taxpayer engaged in an activity for profit sec_1_183-2 income_tax regs petitioner has not generated a profit for rbs in any of the years in issue or in any years prior or subsequent to the years in issue accordingly this factor weighs in favor of respondent financial status of taxpayer substantial income from sources other than the activity may indicate that the taxpayer is not engaged in the activity for profit particularly if the losses generate substantial tax benefits engdahl v commissioner supra pincite sec_1 b income_tax regs petitioner works as a computer specialist for the irs during the years in issue petitioner received wage income from his work with the irs averaging dollar_figure annually in addition during the years in issue petitioner reported average income from his work as a high school basketball referee of dollar_figure petitioner claimed business_losses averaging dollar_figure per year against his wages and income from refereeing during the years at issue thus enabling petitioner to receive a considerable after-tax benefit in the form of a refund we find that petitioner’s considerable income from his employment with the irs as well as his income from work as a game referee weighs in favor of respondent elements of personal pleasure or recreation the elements of personal or recreational motive in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs the fact however that the taxpayer derives personal pleasure from engaging in the activity does not show that the taxpayer lacks a profit objective if the activity is in fact conducted for profit as evidenced by other factors id the record in this case is replete with statements that petitioner not only gained great pleasure in the reputation that he was building in rbs but that he hoped to parlay his reputation as the director coach of a basketball skills school into a six-figure salary with nike or adidas this goal however by itself does not negate the presence of any profit objective we do conclude however that petitioner’s statements to this effect illustrate that his intention to make a profit was not one for rbs per se but for himself in the form of a lucrative contract with a shoe company to work as their talent scout while we recognize that petitioner did derive some personal pleasure in operating rbs this factor by itself does not negate a lack of profit objective accordingly we view this factor as neutral in summary petitioner repeatedly testified that he did not intend to derive a profit from rbs per se but had high hopes that the success of his school would parlay into a personal opportunity for himself to work for a major athletic shoe or apparel company with startling candor petitioner testified that he did not take steps to make rbs profitable as many of his students could not afford the dollar_figure enrollment fee while we are sympathetic to the accommodations petitioner made to the young players who played for rbs we cannot look askance at petitioner’s admissions and the lack of any business plans or budget projection aimed at making rbs into a profitable enterprise moreover rbs never made a profit and the record is devoid of any evidence that petitioner took steps to operate rbs in a businesslike manner for the foregoing reasons we find that petitioner’s basketball school activity was not engaged in for profit within the meaning of sec_183 therefore respondent’s determination that petitioner may not deduct losses from that activity is sustained deductibility of expenses since we have sustained respondent’s determination that petitioner did not engage in his basketball school activity for profit within the meaning of sec_183 we now turn our analysis as to what deductions if any petitioner may be permitted to take in accordance with sec_183 and sec_183 allows deductions which are otherwise allowable without regard to whether the activity is engaged in for profit eg state and local_taxes and interest sec_183 allows deductions that would be allowable if the activity were irrespective of our decision to sustain respondent’s determination with respect to petitioner’s basketball school activity we disagree with respondent’s recharacterization of the income as listed on petitioner’s schedules c for rbs for each of the taxable years in issue on the grounds that the income was received from petitioner’s employer as reimbursement for employee business_expenses upon our review of the record including the forms w-2 wage and tax statement from petitioner’s employer for the years in issue we fail to find that petitioner received any income as reimbursement for business_expenses accordingly a decision to be entered under rule will reflect the foregoing engaged in for profit but only to the extent of gross_income received from the activity in the notice_of_deficiency respondent in part disallowed petitioner’s claimed business_expense deductions for rbs on the grounds that he had failed to adequately substantiate the claimed deductions despite repeated requests made to petitioner for such records petitioner asks the court to excuse his inability to fully produce his records with respect to his basketball school activity on the grounds that most of these records were stolen in a burglary of his apartment petitioner requested at trial that the court allow deductions for his basketball school-related expenses on the basis of his testimony and the records that he was able to produce at trial under the rule in 39_f2d_540 2d cir sec_274 supersedes the rule in cohan and requires strict substantiation of expenses for travel meals and entertainment and with respect to any passenger_automobile computer cellular phone and property generally used for entertainment a taxpayer is required under sec_274 to substantiate these types of expenses by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense petitioner argues that he should be allowed to deduct certain expenses to which sec_274 applies because the records he produced at trial satisfy the substantiation requirements of sec_1_274-5t temporary income_tax regs fed reg date which allow a taxpayer to reconstruct reasonably his business_expenses when original documents are lost or destroyed through no fault of the taxpayer respondent argues that petitioner failed to present credible_evidence to substantiate that he incurred business_expenses and that petitioner has not provided the court with a sufficient basis on which to make a cohan estimation respondent also argues that petitioner has not met the heightened substantiation requirements imposed by sec_274 for those deductions to which sec_274 applies at trial petitioner produced the following photocopies of checks drafted on the rbs account for and a copy of a rental receipt for western springs rec center for an itemized hotel receipt dated date in the amount of dollar_figure itemized hotel receipts dated date in the aggregate amount of dollar_figure an itemized american express bill and an itemized cellular phone bill upon review of the canceled checks provided by petitioner it is impossible to determine whether the checks were written for petitioner’s personal expenses we find petitioner’s testimony credible however that the checks written to the aau and the western springs rec center were for rbs-related expenses_incurred with basketball school sessions and tournament entry fees that occurred contemporaneous to their payment specifically and for purposes of our decision the record includes checks drafted to the aau and the western springs rec center in the following amounts checks drafted to aau western springs rec center dollar_figure dollar_figure dollar_figure total big_number big_number as to the remainder of the canceled checks we find petitioner’s testimony and the receipt provided for western springs rec center credible to substantiate only the foregoing expenses the hotel receipts provided correspond to petitioner’s credible testimony regarding tournaments that rbs entered in and therefore we hold that petitioner has satisfied the heightened substantiation requirements under sec_274 with respect only to these expenses--dollar_figure for taxable_year as to the remaining items the american express statement and an itemized cellular phone bill neither the credit card statement nor the phone bill rises to the substantiation standard required the american express statement is for an account held jointly by petitioner and his ex-wife and petitioner offers no explanation for the charges listed the cellular phone bill is a statement of accounts for some months in and and it is for petitioner’s business phone the account lists petitioner’s employer the irs as the account_holder petitioner offered no evidence either that he was personally accountable for paying this bill or that any of the charges made on the account were related to rbs based on the foregoing we hold that petitioner is entitled to deduct expenses in accordance with sec_183 of the following dollar_figure for dollar_figure for and dollar_figure for accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for each of the taxable years in issue sec_6662 imposes a penalty in the amount of percent of the portion of the underpayment to which the section applies as relevant to this case the penalty applies to any portion of the underpayment that is attributable to any substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of sec_183 limits the amount that may be deducted to gross_income of the activity percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 sec_7491 requires the commissioner to carry the burden of production with regard to penalties 116_tc_438 once the burden of production is met the taxpayer must come forward with sufficient evidence that the penalty does not apply id pincite respondent has satisfied his burden by showing that petitioner’s understatements of tax which exceeded dollar_figure were substantial the accuracy-related_penalty is not imposed with respect to any portion of the underpayment if the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id although petitioner did not raise the issue of reasonable_cause or good_faith in the petition per se he did raise as an issue that his belief that he was entitled to deduct expenses for rbs was later justified by a statement made to him by an irs appeals officer who agreed that rbs was in fact a business reliance upon the advice of an expert tax preparer may demonstrate that a taxpayer acted with reasonable_cause and good_faith in the context of sec_6662 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 see sec_1_6664-4 income_tax regs petitioner however did not seek the advice of any such expert prior to the filing of the returns for the years in issue despite the fact that he was employed during these years by the irs petitioner did not testify that he honestly believed that he could claim the expenses related to rbs in the years at issue moreover petitioner failed to produce any books records or other work papers in response to respondent’s six requests for information based on these facts we conclude that petitioner did not act with reasonable_cause and in good_faith accordingly we hold that petitioner is liable for the accuracy-related_penalties under sec_6662 in reaching our holdings we have considered all arguments and contentions made by the parties and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing a decision will be entered under rule we note however if our decision results in an increase in the amount of petitioner’s deficiency or accuracy-related_penalty for any year at issue since respondent did not ask for an increased deficiency in his pleadings he is limited to the amounts set forth in the notice_of_deficiency
